Judgment unanimously affirmed. Memorandum: By failing to make any requests to charge or to object to the charge as given, defendant failed to preserve for our review his present argument *945that County Court’s charge concerning constructive possession was inadequate (see, CPL 470.05 [2]; People v Autry, 75 NY2d 836, 839; People v Thomas, 50 NY2d 467, 471), and we decline to exercise our power to review that argument as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). (Appeal from Judgment of Monroe County Court, Egan, J.—Criminal Possession Weapon, 3rd Degree.) Present—Denman, P. J., Pine, Fallon, Doerr and Balio, JJ.